EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Mary Lawlor 06/02/2021.

The application has been amended as follows: 
Cancel claims 2-3, 6-20 and replace claim 1 filed on 03/15/2021 with the following claims.

1. (Currently Amended) A vehicle control system comprising:
a lead vehicle in communication with one or more remote vehicles;
the lead vehicle including one or more processors configured to execute program instructions to:
determine a first characteristic related to the lead vehicle or the one or more remote vehicles;
receive historical data related to the first characteristic; 
compare the first characteristic to the historical data to determine a change in first characteristic value;
determine a second characteristic related to the lead vehicle or the one or more remote vehicles, the second characteristic indicative of a heading of one or more of the lead vehicle or the one or more remote vehicles; and
responsive to the change in first characteristic value exceeding the threshold percentage, brake at least one of the lead vehicle or one or more of the one or more remote vehicles based on the second characteristic,

wherein at least one of the first characteristic related to the lead vehicle or the one or more remote vehicles, or the change in the first characteristic value, includes a distance between a portion of the lead vehicle and a portion of at least one of the one or more remote vehicles.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RACHID BENDIDI/           Primary Examiner, Art Unit 3667